MEMORANDUM2
Christopher Jose Cisneros appeals his conviction and life sentence imposed following his guilty plea to possession of methamphetamine with the intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and illegal reentry into the United States after deportation, in violation of 8 U.S.C. § 1326. Cisneros’ attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no meritorious issues for review and seeking to withdraw as counsel of record. Cisneros has filed no supplemental brief.
Counsel references the potential issue of whether the district court erred in denying Cisneros’ motion to suppress evidence based on evidence that showed that the government agents did not have reasonable suspicion to detain Cisneros nor probable cause to arrest Cisneros. Because the evidence relied upon by the district court was sufficient to support the detention and arrest of Cisneros, the district court properly denied Cisneros’ motion to suppress. Florida v. Royer, 460 U.S. 491 501, 502, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983).
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), revealed that the district court did not comply with the dictate of Fed.R.Crim.P. 32(c)(1). We nevertheless conclude that the record shows this omission was harmless error. United States v. Davila-Escovedo, 36 F.3d 840, 844 (9th Cir.1994).
*713Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.